significant index no department of the treasury internal_revenue_service washington d c gt bg agate ar auls wad riel sat an tax_exempt_and_government_entities_division ne in re ein company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending has been granted subject_to the following conditions collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver plus the amount of the lien that can be imposed on the company from sec_412 of the internal_revenue_code code by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provides to the pbgc a copy of any ruling requests it makes under sec_412 of the code the company makes contributions to the plan in the amount of following dates standard of the plan for the plan_year ending _ these contributions will be applied to meet the minimum_funding the company makes contributions to the plan in the amount of following dates contributions will be applied to meet the minimum_funding_standard of the plan for the plan_year ending these and _ and by the by the the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan years ending respectively without applying for a waiver of the minimum_funding_standard and the company provides proof of payment of all contributions described above of this office by within days from the date of the contribution to facsimile at or to the following address you agreed to these conditions in facsimile dated these conditions is not satisfied the waiver is retroactively null and void if any one of this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be reauired to reduce the balance in the funding_standard_account to as of - the company is a the company has had losses in which operates in eleven due primarily due to and dramatically increased insurance costs incurred by the company after the events of and caused by excess capacity in the marketplace for the amount of shipments being hauled and a pricing war within the company's industry in the pricing war forced a number of the company’s competitors out of business as a result there are now fewer carriers in the marketplace this has allowed the company to increase the number of shipments it handles as well as increase prices while increased fuel prices have had an impact the company has been able add a surcharge in order to lessen the impact excess capacity at most of its locations will allow the company to grow without having to change or upsize its facilities the company has shown a small profit for and increasing profits for and which indicates that the company's hardship was in fact temporary the plan is poorly funded on a current_liability basis however the company has shown its determination to fund the plan by meeting the minimum_funding requirement and by committing to a realistic schedule for the plan_year ending of payments that will allow the companv to meet the minimum_funding requirements for the plan years ending and hence the waiver - of the minimum_funding_standard for the plan_year ending - heen granted subiect to the conditions stated above has your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
